DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the term “deriver” which appears to be a typo. The examiner suggests changing "deriver" to "driver".  Appropriate correction is required.
Claim 7 recites “the plate buckle” which lacks antecedent basis.  The examiner suggest changing “the plate buckle” to “each plate buckle”.
Claim 8 is objected to because of the term “enlogated” which appears to be a typo. The examiner suggests changing "enlogated" to "elongated".  Appropriate correction is required.
Claim 17 is objected to because of the term “safey” which appears to be a typo. The examiner suggests changing "safey" to "safety".  Appropriate correction is required.
Claim 18 is objected to because of the term “elarged” which appears to be a typo. The examiner suggests changing "elarged" to "enlarged".  Appropriate correction is required.
Claim 19 is objected to because of the term “continous” which appears to be a typo. The examiner suggests changing "continous" to "continuous".  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. 2020/0278106A1).
As to claim 1, Chen discloses a lighting apparatus (Fig. 4), comprising: a light passing cover (42 cover) for defining a first elongated cavity (Fig. 4 cavity in 42); a light strip (43 LED plate) mounted with multiple LED modules (Fig. 4; 0068 LED modules); a heat dissipation plate (44 heat sink plate) for mounting the light strip (43) on a first side (left side in Fig. 4) of the heat dissipation plate (44); a manual switch (454 switch device) for selecting a switch setting, wherein the manual switch is placed on the first side (left side in Fig. 4) of the heat dissipation plate (44); a driver (48 driver module) for converting an external power source (0078) to a driving current (0077) supplied to the multiple LED modules (0077), wherein the driver is electrically connected to the manual switch for controlling the driving current supplied to the multiple LED modules to adjust an output light of the multiple LED modules (0080) according to the selected switch setting; and a bottom cover (41 section housing) for defining a second elongated cavity (Fig. 4), wherein the driver (48) is placed in the second elongated cavity, wherein a first edge of the light passing cover is connected to a second edge of the bottom cover to conceal the first elongated cavity and the second elongated cavity to conceal the driver (48) and the light strip (43) (Figs. 3 and 4).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bao et al. (CN210624205U). (US Pub 2021/0054974A1 to Li et al. is considered equivalent.)
Chen discloses wherein the manual switch (454 switch device) for selecting an option from multiple candidate positions (0080 select color temperature or setting and 0081), wherein the manual switch is placed in the first elongated cavity (0081; Fig. 4) except for wherein the manual switch is a sliding switch.
Li teaches wherein the manual switch (13 sliding switch) is a sliding switch for selecting an option from multiple candidate positions (0069-0072).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the sliding switch configuration as taught by Li for the manual switch configuration as disclosed by Chen to utilize simple substitution of one manual switch for another to obtain predictable results (0069-0072).

As to claim 8, Chen discloses wherein the driver (Fig. 4; 48 driver module) is placed at a middle of the second enlogated cavity (see Fig. 4;  “at” can also mean near.).


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Bao as applied to claim 2 above, and further in view of Chang (US Pub. 2012/0106144) (US Pub 2021/0054974A1 to Li et al. is considered equivalent.)
Regarding claim 4, Chen discloses the invention as disclosed above except for wherein the heat dissipation plate has a groove for placing the light strip.
Chang teaches wherein the heat dissipation plate (Fig. 2; 10 heat sink) has a groove (Groove of 10 that 40 is located in.) for placing the light strip (40 Led substrate/41 LEDs).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat dissipation light strip configuration as taught by Chang for the heat dissipation plate/light strip configuration as disclosed by Chen as modified by Li to utilize a structure that works well for keeping a light strip close to a heat sink (Fig. 2) for good heat dissipating properties and keeping the light strip close to the heat sink/dissipation plate (0017) and/or for transferring the heat generated by the LEDs 41 from the LED substrate 40 to the cooling fins 11.

Regarding claim 5, Chen discloses the invention as disclosed above except for wherein the heat dissipation plate has a track for inserting the light strip along the track to fix to the heat dissipation plate.
Chang teaches the heat dissipation plate (10) has a track (13 connecting portions with track) for inserting the light strip (40+41) along the track to fix to the heat dissipation plate (10).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use track as taught by Chang for the heat dissipation plate as disclosed by Chang to utilize a track structure to keep the light strip connected to the heat dissipation plate (0018) for transferring the heat generated by the LEDs 41 from the LED substrate 40 to the cooling fins 11 (0017).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Bao as applied to claim 2 above, and further in view of Li (CN102900968A:”Li2”) (US Pub 2021/0054974A1 to Li et al. is considered equivalent.)
Regarding claim 6, Chen discloses the invention as disclosed above except for wherein the bottom cover has multiple plate buckles for buckling the heat dissipation plate to the bottom cover.
Li2 teaches the bottom cover (1 bracket) has multiple plate buckles (9 second clamps on both sides of 1) for buckling (0020) the heat dissipation plate (3) to the bottom cover (1).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use buckling configuration as taught by Li2 for coupling a bottom cover to a heat dissipation plate as disclosed by Chen as modified to Li to utilize providing connection of two important items in a lighting apparatus and/or can provide heat transfer to the bottom cover.
		
	
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Bao as applied to claim 2 above, and further in view of Lay et al. (US Pub. 2014/0268748) (US Pub 2021/0054974A1 to Li et al. is considered equivalent.)
Chen discloses the invention as disclosed above except for the driver has a driver circuit and a driver box, wherein the driver circuit is enclosed by the driver box.
Lay teaches the driver has a driver circuit (Fig. 26; 1946 driver electronics) and a driver box (1948 driver housing), wherein the driver circuit (1946) is enclosed (0108) by the driver box (Fig. 26; 1948).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use driver box/circuit configuration as taught by Lay for the driver as disclosed by Chen as modified by Li to utilize simple substitution of one driver configuration for another to obtain predictable results (Fig. 26) and/or this is a known working driver configuration for an elongated lamp (Fig. 26) which protects the driver from ingress and electrically contacting with other circuitry or internal components.
	

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Bao as applied to claim 2 above, and further in view of Legat et al. (US Pub. 2006/0018111) (US Pub 2021/0054974A1 to Li et al. is considered equivalent.)
Chen discloses the invention as disclosed above except for further comprising multiple buckles, wherein each buckle has a first end attaching to the bottom cover and a second end attached to light passing cover.
Legat teaches further comprising multiple buckles (Fig. 1; 12 locking elements/detachable clip elements), wherein each buckle (12) has a first end attaching to (Fig. 5) the bottom cover (Fig. 1; 1 top part) and a second end attached to (Fig. 5) light passing cover (2 bottom part).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use buckle configuration as taught by Legat for the connections as disclosed by Chen as modified by Li to utilize a structure for attaching the bottom cover and a light passing cover (Fig. 1 and 5).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Bao as applied to claim 2 above, and further in view of Huang et al. (CN211372121U) (US Pub 2021/0156552 to Xie et al. is considered equivalent.) (US Pub 2021/0054974A1 to Li et al. is considered equivalent.)
Regarding claim 14, Chen discloses the invention as disclosed above except for further comprising multiple buckles, wherein each buckle has a first end attaching to the bottom cover and a second end attached to light passing cover.
Xie teaches further comprising multiple buckles (Fig. 1; buckles 74), wherein each buckle has a first end attaching to the bottom cover (10 bottom cover) and a second end attached to (0103) light passing cover (60 light passing cover).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use buckle configuration as taught by Xie for the connections as disclosed by Chen as modified by Li to utilize a structure for attaching the bottom cover and a light passing cover (Fig. 1 and 5) for a lamp to keep both covers connected.

Regarding claim 15, Chen discloses the invention as disclosed above except for wherein the first edge of the light passing cover has multiple buckle groove for inserting the second ends of the buckles.
Xie teaches wherein the first edge (Fig. 5) of the light passing cover (60) has multiple buckle groove (Has grooves for each buckle 74) for inserting the second ends of the buckles (74; Fig. 5).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use multiple buckle groove as taught by Xie for the connecting of the light passing cover and the bottom cover as disclosed by Chen as modified by Li and Xie to utilize a working configuration for attaching buckles to keep covers together in a lighting apparatus (0106).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bao and Huang as applied to claim 15 above, and further in view of Ge et al. (CN206101217U) (US Pub 2021/0156552 to Xie et al. is considered equivalent.) (US Pub 2021/0054974A1 to Li et al. is considered equivalent.)
Regarding claim 16, Chen discloses the invention as disclosed above except for the bottom cover has multiple buckle locks for locking the first ends of the multiple buckles.
Ge teaches the bottom cover (1 lower box) has multiple buckle locks (Claim 1 for locking the first ends of the multiple buckles (claim 1).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a structure for locking buckles as taught by Ge for the buckles as disclosed by Chen as modified by Li and Huang to utilize a structure that locks buckles to prevent them from disengaging (claim 1).
	
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Bao as applied to claim 2 above, and further in view of Yang (CN208222266U) (US Pub 2021/0054974A1 to Li et al. is considered equivalent.)
Chen discloses the invention as disclosed above except for wherein a safey string has a first end and a second end, wherein the first end of the safety string is fixed to the bottom cover, wherein the second end of the safety string is fixed to the heat dissipation plate.
Yang teaches a safey string (Fig.1 and 6; 8 second hanging member) has a first end and a second end (Fig. 6), wherein the first end of the safety string (8) is fixed to the bottom cover (1 lamp shell), wherein the second end of the safety string is fixed to the heat dissipation plate (4 radiation device;  claim 7; English translation 3/5; paragraph beginning “As shown in figures 1 to 6,”).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use safety string as taught by Yang for the lighting apparatus as disclosed by Chen as modified by Li to utilize to avoid falling during manufacture which enhances safety (English translation 3/5; paragraph beginning “As shown in figures 1 to 6,”).
			
	
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wen et al. (US Pub. 2021/0364158).
Regarding claim 19, Chen discloses the invention as disclosed above except for wherein the manual switch is a rotation switch for selecting the switch setting from a continous range.
Wen teaches wherein the manual switch is a rotation switch for selecting the switch setting from a continous range (0090).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use switch configuration as taught by Wen for the switch configuration as disclosed by Chen to utilize a switch that can continuously adjust brightness/intensity (0090).

Regarding claim 20, Chen discloses intensity of the light strip (43 LED plate; inherent light intensity.) except for wherein the switch setting corresponds to a maximum light intensity of the light.
Wen teaches wherein the switch setting corresponds to a maximum light intensity of the light (0090; rotation switch can turned to correspond to maximum light intensity).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use switch setting configuration as taught by Wen for the switch configuration as disclosed by Chen to utilize a switch configuration for giving a maximum light intensity (0090).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Driesen et al. (WO2017/190986).
Regarding claim 19, Chen discloses the invention as disclosed above except for wherein the manual switch is a rotation switch for selecting the switch setting from a continous range.
Driesen teaches wherein the manual switch is a rotation switch for selecting the switch setting from a continous range (page 1 lines 7-19).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use switch configuration as taught by Driesen for the switch configuration as disclosed by Chen to utilize a switch that can continuously adjust brightness/intensity (page 1 lines 7-19).

Regarding claim 20, Chen discloses intensity of the light strip (43 LED plate; inherent light intensity.) except for wherein the switch setting corresponds to a maximum light intensity of the light.
Driesen teaches wherein the switch setting corresponds to a maximum light intensity of the light (page 1 lines 7-19; dimming switches have a maximum light intensity of light.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use switch setting configuration as taught by Driesen for the switch configuration as disclosed by Chen to utilize a switch configuration for giving a maximum light intensity (page 1 lines 7-19).
	
	
	
Allowable Subject Matter
Claims 3, 7, 10-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 3 is allowable because limitations the lighting apparatus, wherein the sliding switch is placed on a top of the driver box, wherein the heat dissipation plate has a switch opening for the sliding switch to pass through from the second elongated cavity to the first elongated cavity are not disclosed. 
The closest prior art are Chen et al. and Lin et al. (US Pub 2014/0112014A1). While Chen discloses a lighting apparatus (Fig. 4), comprising: a light passing cover (42 cover) for defining a first elongated cavity (Fig. 4); and Lin discloses a lighting apparatus (Fig. 3), comprising: a light passing cover (Fig. 6; 225 lens cover) for defining a first elongated cavity (Fig. 6); Neither Chen nor Lin disclose or suggest in summary wherein the sliding switch is placed on a top of the driver box, wherein the heat dissipation plate has a switch opening for the sliding switch to pass through from the second elongated cavity to the first elongated cavity.
Claim 7 is allowable because limitations the lighting apparatus, wherein the plate buckle has a pair of elastic curve clips are not disclosed. 
The closest prior art are Chen et al. and Lin et al. (US Pub 2014/0112014A1). While Chen discloses a lighting apparatus (Fig. 4), comprising: a light passing cover (42 cover) for defining a first elongated cavity (Fig. 4); and Lin discloses a lighting apparatus (Fig. 3), comprising: a light passing cover (Fig. 6; 225 lens cover) for defining a first elongated cavity (Fig. 6); Neither Chen nor Lin disclose or suggest in summary wherein the plate buckle has a pair of elastic curve clips.
Claim 10 is allowable because limitations the lighting apparatus, wherein a wiring box has a top opening, wherein an external wire is inserted into the wiring box to be electrically connected to the driver circuit, wherein top opening of the wiring box exposes a connector of the driver for electrically connecting the external wire and the driver circuit are not disclosed. 
The closest prior art are Chen et al. and Lin et al. (US Pub 2014/0112014A1). While Chen discloses a lighting apparatus (Fig. 4), comprising: a light passing cover (42 cover) for defining a first elongated cavity (Fig. 4); and Lin discloses a lighting apparatus (Fig. 3), comprising: a light passing cover (Fig. 6; 225 lens cover) for defining a first elongated cavity (Fig. 6); Neither Chen nor Lin disclose or suggest in summary wherein a wiring box has a top opening, wherein an external wire is inserted into the wiring box to be electrically connected to the driver circuit, wherein top opening of the wiring box exposes a connector of the driver for electrically connecting the external wire and the driver circuit.
Claim 18 is allowable because limitations the lighting apparatus, wherein the heat dissipation plate has a string hole, wherein the string hole has a string entrance and a string track, wherein the second end of the safety string has an elarged head for passing through the string entrance while keeping in the string track are not disclosed. 
The closest prior art are Chen et al. and Lin et al. (US Pub 2014/0112014A1). While Chen discloses a lighting apparatus (Fig. 4), comprising: a light passing cover (42 cover) for defining a first elongated cavity (Fig. 4); and Lin discloses a lighting apparatus (Fig. 3), comprising: a light passing cover (Fig. 6; 225 lens cover) for defining a first elongated cavity (Fig. 6); Neither Chen nor Lin disclose or suggest in summary wherein the heat dissipation plate has a string hole, wherein the string hole has a string entrance and a string track, wherein the second end of the safety string has an elarged head for passing through the string entrance while keeping in the string track.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875